As filed with the Securities and Exchange Commission on September 27, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21715 NEUBERGER BERMAN ALTERNATIVE FUNDS (Exact Name of the Registrant as Specified in Charter) c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 (Address of Principal Executive Offices – Zip Code) Registrant's telephone number, including area code: (212) 476-8800 Robert Conti, Chief Executive Officer and President Neuberger Berman Alternative Funds c/o Neuberger Berman Management LLC 605 Third Avenue, 2nd Floor New York, New York 10158-0180 Arthur C. Delibert, Esq. K&L Gates LLP 1treet, N.W. Washington, D.C. 20006-1600 (Names and addresses of agents for service) Date of fiscal year end: October 31 Date of reporting period: July 31, 2013 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of their first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (“1940 Act”) (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedules of Investments. JULY 31, 2013 Schedule of Investments Neuberger Berman Absolute Return Multi-Manager Fund (Unaudited) NUMBER OF SHARES VALUE† Long Positions (104.3%) Common Stocks (51.9%) Aerospace & Defense (0.7%) DigitalGlobe, Inc. *Ø MacDonald Dettwiler & Associates Ltd. Ø Airlines (0.2%) US Airways Group, Inc. *Ø Auto Components (0.6%) Cooper Tire & Rubber Co. Ø Visteon Corp. *Ø Automobiles (0.0%) Fiat SpA *Ø Beverages (1.7%) Anheuser-Busch InBev NV Ø Asahi Group Holdings Ltd. Ø Cia de Bebidas das Americas, Preference Shares Ø Constellation Brands, Inc. Class A * LT Group, Inc. Ø Molson Coors Brewing Co. Class B Ø Biotechnology (4.6%) ACADIA Pharmaceuticals, Inc. * Agios Pharmaceuticals, Inc. *Ø ARIAD Pharmaceuticals, Inc. *Ø Biogen Idec, Inc. *Ø BioMarin Pharmaceutical, Inc. *Ø Bluebird Bio, Inc. *Ø Cepheid, Inc. *Ø Cubist Pharmaceuticals, Inc. *Ø Elan Corp. PLC ADR *Ø Insmed, Inc. *Ø InterMune, Inc. *Ø Ironwood Pharmaceuticals, Inc. * Neurocrine Biosciences, Inc. *Ø NPS Pharmaceuticals, Inc. *Ø Onyx Pharmaceuticals, Inc. *Ø Pharmacyclics, Inc. *Ø Receptos, Inc. *Ø Regeneron Pharmaceuticals, Inc. *Ø Synageva BioPharma Corp. *Ø Theravance, Inc. *Ø Trius Therapeutics, Inc. *Ø Vertex Pharmaceuticals, Inc. *Ø Capital Markets (0.7%) Evercore Partners, Inc. Class A Ø GAM Holding AG *Ø Chemicals (1.5%) Air Products & Chemicals, Inc. Ø FMC Corp. Ø Huntsman Corp. Ø LyondellBasell Industries NV Class A Ø Rockwood Holdings, Inc. Ø The Mosaic Co. The Sherwin-Williams Co. Ø WR Grace & Co. *Ø Commercial Banks (0.3%) Asia United Bank *Ø CIT Group, Inc. *Ø Kasikornbank PCL Ø Sterling Bancorp. Ø Commercial Services & Supplies (0.5%) Iron Mountain, Inc. Tyco International Ltd. Ø Communications Equipment (0.4%) Cisco Systems, Inc. Ø Computers & Peripherals (1.5%) Dell, Inc. Ø EMC Corp. Ø Intermec, Inc. *Ø STEC, Inc. *Ø Containers & Packaging (0.5%) MeadWestvaco Corp. Ø Nampak Ltd. Ø Diversified Consumer Services (0.5%) H&R Block, Inc. Ø iSelect Ltd. *Ø Regis Corp. Ø Stewart Enterprises, Inc. Class A Ø Diversified Financial Services (1.3%) Citigroup, Inc. Ø GT Capital Holdings, Inc. Ø NYSE Euronext Ø Diversified Telecommunication Services (0.3%) Fairpoint Communications, Inc. *Ø Intelsat SA *Ø Koninklijke KPN NV * Ziggo NV Ø Electric Utilities (0.3%) NV Energy, Inc. Ø Electrical Equipment (0.5%) Capstone Turbine Corp. * Eaton Corp. PLC Ø Energy Equipment & Services (0.6%) Dolphin Group ASA *Ø Noble Corp. Ø Petroleum Geo-Services ASA Ø Schlumberger Ltd. Food & Staples Retailing (0.6%) Harris Teeter Supermarkets, Inc. Ø Nash Finch Co. Ø Shoppers Drug Mart Corp. Ø Valor Co. Ltd. Ø Food Products (2.1%) Copeinca ASA Ø DE Master Blenders 1753 NV *Ø Dole Food Co., Inc. *Ø GrainCorp. Ltd. Class A Ø Mondelez International, Inc. Class A Ø Pinnacle Foods, Inc. Ø Smithfield Foods, Inc. *Ø WhiteWave Foods Co. Class A *Ø WhiteWave Foods Co. Class B *Ø Yashili International Holdings Ltd. Ø Health Care Equipment & Supplies (1.8%) Analogic Corp. Ø ArthroCare Corp. * Baxter International, Inc. Ø Covidien PLC Cyberonics, Inc. *Ø Cynosure, Inc. Class A * Hologic, Inc. *Ø ICU Medical, Inc. * The Cooper Cos., Inc. Ø Health Care Providers & Services (3.0%) Aetna, Inc. Ø Air Methods Corp. Ø Capital Senior Living Corp. *Ø Cardinal Health, Inc. Ø Catamaran Corp. *Ø Cigna Corp. Ø CML Healthcare, Inc. Ø Health Management Associates, Inc. Class A *Ø Life Healthcare Group Holdings Ltd. Ø McKesson Corp. Ø Omnicare, Inc. Ø Tenet Healthcare Corp. * Universal Health Services, Inc. Class B Vanguard Health Systems, Inc. *Ø Health Care Technology (0.2%) Cerner Corp. *Ø Hotels, Restaurants & Leisure (0.6%) Ameristar Casinos, Inc. Ø Orient-Express Hotels Ltd. Class A *Ø Penn National Gaming, Inc. * Pinnacle Entertainment, Inc. *Ø SHFL Entertainment, Inc. *Ø WMS Industries, Inc. *Ø Household Durables (0.6%) American Greetings Corp. Class A Electrolux AB Series B Ø Lennar Corp. Class B Industrial Conglomerates (0.1%) Alliance Global Group, Inc. *Ø Insurance (0.9%) American Safety Insurance Holdings Ltd. *Ø Hartford Financial Services Group, Inc. Ø Syncora Holdings Ltd. *Ø Internet Software & Services (0.9%) Keynote Systems, Inc. Ø Market Leader, Inc. *Ø Monster Worldwide, Inc. *Ø Yahoo Japan Corp. Ø Yahoo!, Inc. * IT Services (1.0%) Lender Processing Services, Inc. Ø MAXIMUS, Inc. Ø Teradata Corp. *Ø Life Sciences Tools & Services (1.6%) Life Technologies Corp. *Ø Machinery (1.4%) Dover Corp. Ø Ingersoll-Rand PLC Ø Invensys PLC Ø Joy Global, Inc. Ø Pentair Ltd. Ø Xerium Technologies, Inc. *Ø Marine (0.1%) China Shipping Container Lines Co. Ltd. Class H *Ø Media (5.8%) Arbitron, Inc. Ø Belo Corp. Class A Ø CBS Corp. Class B Ø Clear Channel Outdoor Holdings, Inc. Class A *Ø Gray Television, Inc. *Ø Journal Communications, Inc. Class A *Ø Kabel Deutschland Holding AG Ø Lamar Advertising Co. Class A *± Liberty Global PLC Class A *Ø Liberty Global PLC Series C *Ø Liberty Media Corp. Class A * 32 LIN Media LLC Class A * Loral Space & Communications, Inc. Ø Modern Times Group Class B Ø Naspers Ltd. Class N News Corp. Class A *Ø Nexstar Broadcasting Group, Inc. Class A Ø RTL Group SA Ø Sinclair Broadcast Group, Inc. Class A Ø Sky Deutschland AG *Ø Tribune Co. *Ø Tribune Co. Class 1C Litigation *Ø Twenty-First Century Fox, Inc. Ø Viacom, Inc. Class B Metals & Mining (0.8%) AuRico Gold, Inc. Ø Gold Fields Ltd. ADR Ø Hoganas AB Class B Ø Sibanye Gold Ltd. ADR *Ø SunCoke Energy, Inc. * Multiline Retail (0.6%) JC Penney Co., Inc. * Saks, Inc. *Ø Oil, Gas & Consumable Fuels (2.1%) Apache Corp. Ø Berry Petroleum Co. Class A Ø Cameco Corp. Ø Gulf Coast Ultra Deep Royalty Trust *Ø Hess Corp. Ø Occidental Petroleum Corp. Ø Pioneer Southwest Energy Partners LP QEP Resources, Inc. Uranium One, Inc. *Ø Paper & Forest Products (0.2%) Buckeye Technologies, Inc. Ø Personal Products (0.5%) Prestige Brands Holdings, Inc. *Ø The Estee Lauder Cos., Inc. Class A Ø Pharmaceuticals (4.0%) AbbVie, Inc. Ø Akorn, Inc. *Ø Bristol-Myers Squibb Co. Ø Cadence Pharmaceuticals, Inc. *Ø DepoMed, Inc. *Ø Dr. Reddy's Laboratories Ltd. ADR Ø Impax Laboratories, Inc. *Ø Merck & Co., Inc. Mylan, Inc. * Nektar Therapeutics *Ø Omthera Pharmaceuticals, Inc. – *f Optimer Pharmaceuticals, Inc. *Ø Pfizer, Inc. Ø Questcor Pharmaceuticals, Inc. Roche Holding AG ADR Ø Salix Pharmaceuticals Ltd. *Ø SHIRE PLC ADR Ø Taro Pharmaceutical Industries Ltd. *Ø ViroPharma, Inc. * Warner Chilcott PLC Class A Ø XenoPort, Inc. * Zoetis, Inc. Ø Professional Services (0.5%) The Dun & Bradstreet Corp. Ø Real Estate Investment Trusts (1.5%) BRE Properties, Inc. CapLease, Inc. Ø Colonial Properties Trust Ø Mission West Properties, Inc. – *f Newcastle Investment Corp. Ø Ryman Hospitality Properties The Geo Group, Inc. Ø Real Estate Management & Development (0.5%) Daiwa House Industry Co. Ltd. Ø LPS Brasil Consultoria de Imoveis SA Ø Pruksa Real Estate PCL Ø Software (1.6%) BMC Software, Inc. *Ø Compuware Corp. Ø Ebix, Inc. Ø Nuance Communications, Inc. *Ø Sourcefire, Inc. *Ø Stonesoft OYJ *Ø Symantec Corp. Ø Specialty Retail (0.1%) Emperor Watch & Jewellery Ltd. Ø Office Depot, Inc. * Textiles, Apparel & Luxury Goods (0.8%) ASICS Corp. Ø Maidenform Brands, Inc. *Ø PVH Corp. Ø Vera Bradley, Inc. * Thrifts & Mortgage Finance (0.2%) Federal National Mortgage Association, Preference Shares Series S *Øμ Hudson City Bancorp., Inc. Ø Ocwen Financial Corp. *Ø Tobacco (0.2%) Swedish Match AB Ø Transportation Infrastructure (0.2%) Macquarie Infrastructure Co., LLC Ø Wireless Telecommunication Services (0.7%) Leap Wireless International, Inc. *Ø Sprint Corp. *±Ø Vodafone Group PLC ADR Total Common Stocks (Cost $60,404,096) Exchange Traded Funds (0.5%) PowerShares DB U.S. Dollar Index Bullish Fund (Cost $604,125) *Ø Number of Rights Rights (0.0%) Health Care Equipment & Supplies (0.0%) 29 Wright Medical Group, Inc. (Cost $–) 87 * Number of Warrants Warrants (0.1%) Building Products (0.0%) Owens Corning *Ø Machinery (0.0%) Xerium Technologies, Inc. *Ø Media (0.1%) Tribune Co. *Ø Total Warrants (Cost $92,541) Principal Amount U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government (0.0%) U.S. Treasury Bonds, 3.13%, due 2/15/43 (Cost $32,103) Ø Mortgage-Backed Securities (5.3%) Collateralized Mortgage Obligations (3.6%) Bear Stearns Asset Backed Securities Trust, Ser. 2004-AC4, Class A1, 5.83%, due 8/25/34 aØ Citicorp Mortgage Securities, Inc., Ser. 2006-4, Class 1A2, 6.00%, due 8/25/36 Citicorp Mortgage Securities, Inc., Ser. 2007-8, Class 1A4, 6.00%, due 9/25/37 Ø First Horizon Mortgage Pass-Through Trust, Ser. 2005-5, Class 1A3, 5.50%, due 10/25/35 JP Morgan Mortgage Trust, Ser. 2007-A1, Class 4A1, 2.74%, due 7/25/35 Øμ MASTR Alternative Loans Trust, Ser. 2004-10, Class 4A1, 6.00%, due 9/25/19 Ø RFMSI Trust, Ser. 2005-SA3, Class 1A, 2.92%, due 8/25/35 Øμ Structured Agency Credit Risk Debt Notes, Ser. 2013-DN1, Class M1, 3.59%, due 7/25/23 Øμ WaMu Mortgage Pass-Through Certificates, Ser. 2004-S1, Class 1A11, 5.50%, due 3/25/34 Ø Commercial Mortgage-Backed (1.7%) Credit Suisse First Boston Commercial Mortgage Trust, Ser. 2002-CP5, Class D, 5.27%, due 12/15/35 Ø LB-UBS Commercial Mortgage Trust, Ser. 2003-C8, Class G, 5.35%, due 9/15/37 ñØμ LB-UBS Commercial Mortgage Trust, Ser. 2006-C4, Class AJ, 5.88%, due 6/15/38 Øμ Morgan Stanley Capital I Trust, Ser. 2005-IQ9, Class A4, 4.66%, due 7/15/56 Ø UBS Commercial Mortgage Trust, Ser. 2007-FL1, Class F, 0.77%, due 7/15/24 ñØμ Total Mortgage-Backed Securities (Cost $6,449,502) Corporate Debt Securities(1.3%) Chemicals (0.2%) LSB Industries, Inc., 7.75%, due 8/1/19 ñ Montell Finance Co. BV, 8.10%, due 3/15/27 ñØ Communications Equipment (0.2%) Alcatel-Lucent USA, Inc., 8.88%, due 1/1/20 ñ CommScope Holdings, Inc., 7.38%, due 6/1/20 cñ Sorenson Communications, Inc., 10.50%, due 2/1/15 ñ Diversified Financial Services (0.3%) Lehman Brothers Holdings, Inc., 6.88%, due 5/2/18 ≠Ø MPH Intermediate Holding Co. 2, 8.38%, due 8/1/18 cñ Renaissance Acquisition Corp., 6.88%, due 8/15/21 ñØ Food Products (0.1%) Sun Merger Sub, Inc., 5.25%, due 8/1/18 ñ Gas Utilities (0.0%) Tesoro Logistics LP / Tesoro Logistics Finance Corp., 6.13%, due 10/15/21 ñ Hotels Restaurants & Leisure (0.0%) NAI Entertainment Holdings / NAI Entertainment Holdings Finance Corp., 5.00%, due 8/1/18 ñ Independent Power Producers & Energy Traders (0.0%) Dynegy, Inc., 5.88%, due 6/1/23 ñØ Insurance (0.1%) Ambac Assurance Corp., 5.10%, due 6/7/20 ≠ñØ Paper & Forest Products (0.1%) Resolute Forest Products, 5.88%, due 5/15/23 ñ Specialty Retail (0.0%) PC Nextco Holdings LLC / PC Nextco Finance, Inc., 1.00%, due 8/15/19 cñ Wireless Telecommunication Services (0.3%) Intelsat Jackson Holdings SA, 5.50%, due 8/1/23 ñØ Intelsat Luxembourg SA, 7.75%, due 6/1/21 ñ NII International Telecom SCA, 7.88%, due 8/15/19 ñØ Total Corporate Debt Securities (Cost $1,497,273) Asset-Backed Securities(1.1%) Countrywide Asset-Backed Certificates, Ser. 2005-7, Class AF4, 4.87%, due 10/25/35 Øμ JP Morgan Mortgage Acquisition Corp., Ser. 2007-CH1, Class AF3, 5.32%, due 11/25/36 a Total Asset-Backed Securities (Cost $1,429,092) Bank Loan Obligationsμ(9.0%) Aerospace & Defense (0.2%) Consolidated Precision Products Corp., due 12/20/19 ¢^^ Chemicals (0.6%) MacDermid, Inc., 2nd Lien Term Loan, due 11/15/20 ¢^^ OXEA, 2nd Lien Term Loan, 8.25%, due 6/5/20 Ø Pinnacle Operating Corp., due 5/13/19 ¢^^Ñ Royal Adhesives & Sealants LLC, 2nd Lien Term Loan, due 12/31/20 ¢^^Ñ Commercial Services & Supplies (0.1%) GCA Services Group, Inc., 2nd Lien Term Loan, due 12/31/19 ¢^^ Communications Equipment (0.1%) Securus Technologies Holdings, Inc., 2nd Lien Term Loan, 9.00%, due 4/2/21 Ø Sorenson Communications, Inc., Term Loan, 9.50%, due 10/31/14 Ø¢^^ Construction & Engineering (0.1%) US Infrastructure Corp., 1st Lien Term Loan, due 12/31/20 ¢^^ Diversified Consumer Services (0.3%) Coinmach Service Corp., Term Loan, 4.25%, due 11/15/19 Ø Emerald Expositions Holding, Inc., due 6/12/20 Ø¢^^Ñ Monitronics International, Inc., Term Loan L, due 3/23/18 ¢^^ Waddington, 2nd Lien Term Loan, due 11/24/20 ¢^^Ñ Diversified Financial Services (1.4%) CeramTec, Term Loan, due 12/31/20 ¢^^Ñ Guggenheim Partners LLC, Term Loan B, due 12/31/18 ¢^^ Sedgwick Claims Management Services, Inc., 1st Lien Term Loan, 4.25%, due 6/7/18 Ø Sedgwick Claims Management Services, Inc., 2nd Lien Term Loan, 8.00%, due 12/7/18 ØÑ Tomkins Air Distribution Technologies, 2nd Lien Term Loan, 9.25%, due 10/31/20 Ø Walter Investment Management Corp., Term Loan, 5.75%, due 11/15/17 Ø Diversified Telecommunication Services (0.6%) Fairpoint Communications Inc., Term Loan B, 7.50%, due 2/14/19 Ø Global Telecom Link, 2nd Lien Term Loan, due 5/21/20 ¢^^ Power Telecommunication Team LLC, 2nd Lien Term Loan, 8.25%, due 11/15/20 ¢ØÑ Energy Equipment & Services (0.1%) Texas Competitive Holdings LLC, Extended Term Loan, 4.70%, due 10/10/17 Ø Food Products (0.5%) CTI Foods Holding Co., LLC, 2nd Lien Term Loan, due 6/30/19 Ø¢^^Ñ Performance Food Group, Inc., 2nd Lien Term Loan, 6.25%, due 10/29/19 Ø Health Care Providers & Services (0.2%) Carestream Health, Inc., 2nd Lien Term Loan, due 12/5/19 ¢^^Ø Genesis HealthCare LLC, Term Loan, 10.00%, due 10/2/17 Ø Health Care Technology (0.4%) The TriZetto Group Inc., 2nd Lien Term Loan, 8.50%, due 3/27/19 ØÑ Hotels, Restaurants & Leisure (0.5%) Harrah's Entertainment, Term Loan B4, 9.50%, due 10/31/16 Ø Harrah's Entertainment, Term Loan B6, due 1/28/18 Ø¢^^ Insurance (0.6%) Asurion LLC, Term Loan B2, due 6/19/20 ¢^^ Internet Software & Services (0.0%) Websense, Inc., 2nd Lien Term Loan, 8.25%, due 12/18/20 Ø¢ IT Services (0.4%) Virtu Financial LLC, Term Loan, 5.75%, due 7/1/16 Ø Leisure Equipment & Products (0.0%) Eastman Kodak Co., Term Loan, 9.75%, due 9/30/13 Ø Media (1.4%) Advanstar, Inc., 2nd Lien Term Loan, due 5/14/20 ¢^^Ñ Gatehouse Media Operating Inc., Term Loan B, 2.28%, due 8/24/14 Ø Gatehouse Media Operating Inc., Term Loan C, 2.53%, due 8/24/14 Ø Gatehouse Media Operating Inc., Term Loan L, 2.28%, due 8/24/14 Ø Media General, Inc., Term Loan, due 12/31/18 ¢^^ Springer Science+Business Media, Term Loan B2, due 7/23/20 ¢^^ Oil, Gas & Consumable Fuels (0.6%) NFR Energy LLC, 2nd Lien Term Loan, 8.75%, due 12/31/18 Ø Oxbow Carbon LLC, 2nd Lien Term Loan, due 1/18/20 Ø¢^^ Stallion Oilfield Holdings, Inc., Term Loan, 8.00%, due 6/3/18 Ø Software (0.5%) RedPrairie Corp., 1st Lien Term Loan, 6.75%, due 12/14/18 Ø StoneRiver Holdings, Inc., 1st Lien Term Loan, due 11/29/19 ¢^^ StoneRiver Holdings, Inc., 2nd Lien Term Loan, due 5/14/20 ¢^^Ñ Specialty Retail (0.3%) Pilot Travel Centers LLC, Term Loan B2, 4.25%, due 8/6/19 Ø Transportation Infrastructure (0.1%) Livingston International, Inc.,2nd Lien Term Loan, 9.00%, due 3/27/20 Ø Total Bank Loan Obligations (Cost $10,990,830) Number of Contracts Purchased Options (0.2%) Call Options (0.0%) 69 DISH DBS Corp., Call, Sept 2013 @ 44 Dole Food Co., Inc., Call, Oct 2013 @ 13 84 Iron Mountain, Inc., Call, Jan 2014 @ 32.5 35 Leap Wireless International, Inc., Call, Aug 2013 @ 17 Sprint Corp., Call, Aug 2013 @ 7 ± 81 Sprint Corp., Call, Jan 2014 @ 7 ± 17 Volcano Corp., Call, Oct 2013 @ 20 Put Options (0.2%) Elan Corp. PLC, Put, Oct 2013 @ 12 64 Iron Mountain, Inc., Put, Jan 2014 @ 25 66 iShares Russell 2000 Index Fund, Put, Aug 2013 @ 88 66 ± 59 iShares Russell 2000 Index Fund, Put, Nov 2013 @ 90 ± 67 Lamar Advertising Co., Put, Aug 2013 @ 40 ± Nuance Communications, Inc., Put, Oct 2013 @ 21 53 Onyx Pharmaceuticals, Inc., Put, Nov 2013 @ 125 59 Optimer Pharmaceuticals, Inc., Put, Aug 2013 @ 10 SPDR S&P rust, Put, Sept 2013 @ 1550 ± 23 The EURO STOXX 50 Index, Sept 2013 @ 2700 Total Purchased Options (Cost $671,770) Number of Shares Short-Term Investment (34.9%) Dreyfus Treasury Prime Cash Management (Cost $43,079,709) Ø Total Long Positions (104.3%) (Cost $125,251,041) ## Cash, receivables and other assets, less liabilities (13.0%) ±Ø Short Positions (see summary below) ((17.3)%) Total Net Assets (100.0%) Short Positions ((17.3)%) Common Stocks Sold Short (11.4%)£ØØ Air Freight & Logistics (0.1%) Expeditors International of Washington, Inc. Airlines (0.3%) Deutsche Lufthansa AG * Norwegian Air Shuttle ASA * Automobiles (0.1%) Daihatsu Motor Co. Ltd. Biotechnology (0.4%) Arena Pharmaceuticals, Inc. * ImmunoGen, Inc. * Myriad Genetics, Inc. * Portola Pharmaceuticals, Inc. * ThromboGenics NV * Capital Markets (0.2%) Greenhill & Co., Inc. Chemicals (0.6%) Albemarle Corp. BASF SE Innophos Holdings, Inc. Koppers Holdings, Inc. The Dow Chemical Co. The Sherwin-Williams Co. Commercial Banks (0.1%) Capitec Bank Holdings Ltd. Commercial Services & Supplies (0.1%) Stericycle, Inc. * Communications Equipment (0.1%) AAC Technologies Holdings, Inc. ARRIS Group, Inc. * Construction & Engineering (0.5%) Layne Christensen Co. * Outotec OYJ Skanska AB Class B Diversified Consumer Services (0.1%) H&R Block, Inc. Diversified Financial Services (0.8%) IntercontinentalExchange, Inc. * Diversified Telecommunication Services (0.2%) Verizon Communications, Inc. Electrical Equipment (0.1%) Rockwell Automation, Inc. Food & Staples Retailing (0.5%) Clicks Group Ltd. Shoprite Holdings Ltd. Sysco Corp. The Spar Group Ltd. Food Products (0.8%) Campbell Soup Co. Marine Harvest ASA Unilever NV CVA WhiteWave Foods Co. Class A * Health Care Equipment & Supplies (0.9%) Baxter International, Inc. Boston Scientific Corp. * CR Bard, Inc. DENTSPLY International, Inc. Integra LifeSciences Holdings * Medtronic, Inc. Neogen Corp. * Sirona Dental Systems, Inc. * Stryker Corp. Health Care Providers & Services (0.5%) Aetna, Inc. AmerisourceBergen Corp. Community Health Systems, Inc. Laboratory Corp. of America Holdings * Owens & Minor, Inc. Quest Diagnostics, Inc. Health Care Technology (0.1%) HMS Holdings Corp. * Vocera Communications, Inc. * Household Durables (0.3%) Lennar Corp. Class A Household Products (0.1%) Church & Dwight Co., Inc. Insurance (0.5%) ACE Ltd. Aspen Insurance Holdings Ltd. Axis Capital Holdings Ltd. First American Financial Corp. XL Group PLC IT Services (0.1%) Computer Sciences Corp. Machinery (0.4%) Deere & Co. Flowserve Corp. Illinois Tool Works, Inc. Joy Global, Inc. Media (1.1%) Liberty Global PLC Class A * Sirius XM Radio, Inc. Time Warner Cable, Inc. Time Warner, Inc. Metals & Mining (0.3%) Globe Specialty Metals, Inc. Newmont Mining Corp. Oil, Gas & Consumable Fuels (0.2%) Pioneer Natural Resources Co. Personal Products (0.1%) Coty, Inc. Class A * Pharmaceuticals (1.0%) AstraZeneca PLC ADR Hospira, Inc. * Johnson & Johnson Mallinckrodt PLC * Optimer Pharmaceuticals, Inc. * Pacira Pharmaceuticals, Inc. * Pfizer, Inc. Professional Services (0.2%) DKSH Holding Ltd. Real Estate Investment Trusts (0.1%) AvalonBay Communities, Inc. Equity Residential Essex Property Trust, Inc. Host Hotels & Resorts, Inc. Road & Rail (0.1%) Norfolk Southern Corp. Specialty Retail (0.1%) American Eagle Outfitters, Inc. JD Group Ltd. Textiles, Apparel & Luxury Goods (0.2%) Fossil Group, Inc. * Hugo Boss AG Movado Group, Inc. Trading Companies & Distributors (0.1%) Fastenal Co. Wireless Telecommunication Services (0.0%) NII Holdings, Inc. * Total Common Stocks Sold Short (Proceeds $(13,401,802)) Exchange Traded Funds Sold Short (5.8%)£ØØ CurrencyShares Euro Trust * Energy Select Sector SPDR Fund Health Care Select Sector SPDR Fund iShares Nasdaq Biotechnology ETF iShares US Real Estate ETF Market Vectors Biotech ETF Market Vectors Oil Service ETF SPDR S&P rust ± SPDR S&P Oil & Gas Exploration & Production ETF Vanguard REIT ETF Total Exchange Traded Funds Sold Short (Proceeds $(6,692,963)) Principal Amount U.S. Treasury Securities-Backed by the Full Faith and Credit of the U.S. Government Sold Short (0.1%)£ØØ U.S. Treasury Notes, 1.75%, due 5/15/23 (Proceeds $(177,432)) Corporate Debt Security Sold Short (0.0%)£ØØ Metals & Mining (0.0%) Cliffs Natural Resources, Inc., 6.25%, due 10/1/40 (Proceeds $(47,461)) Total Short Positions (Proceeds $(20,319,658)) JULY 31, 2013 Schedule of Investments Neuberger Berman Absolute Return Multi-Manager Fund (Unaudited) At July 31, 2013, the outstanding equity swaps* for the Fund were as follows: COUNTERPARTY DESCRIPTION VALUE† JPMorgan Chase Bank, N.A. The Fund receives or pays the total return on a portfolio of long and short positions and pays or receives a specified LIBOR or Federal Funds floating rate, which is denominated in various foreign currencies based on the local currencies of the positions within the portfolio. $ * The following table represents the individual long and short positions and related values within the equity swaps as of July 31, 2013. See Notes to Schedule of Investments JULY 31, 2013 Schedule of Investments Neuberger Berman Absolute Return Multi-Manager Fund (Unaudited) REFERENCE ENTITY SHARES NOTIONAL(a) VALUE NET UNREALIZED APPRECIATION (DEPRECIATION) Long Positions Canada Extendicare, Inc. $ $ Shoppers Drug Mart Corp. France Orange SA ) Germany Kabel Deutschland Holding AG MAN SE Netherlands DE Master Blenders 1753 NV Spain Atresmedia Corp de Medios de Comunicaion SA Banco Popular Espanol SA United Kingdom Al Noor Hospitals Group PLC Amerisur Resources PLC ) Associated British Foods PLC Rio Tinto PLC Tate & Lyle PLC ) United States Pioneer Southwest Energy Partners, L.P. Total Long Positions of Portfolio Swap Short Position France LVMH Moet Hennessy Louis Vuitton SA ) ) ) United States Pioneer Natural Resources Co. ) ) ) Total Short Position of Portfolio Swap ) Total Long and Short Positions of Portfolio Swap Financing Costs and Other Receivables Swap, at Value $ (a) Notional value represents the market value (including any fees or commissions) of the long and short positions when they are established. JULY 31, 2013 Notes to Schedule of Investments (Unaudited) †
